Citation Nr: 1016738	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  05-03 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE


Entitlement to service connection for a respiratory disorder, 
to include chronic sinusitis and allergic rhinitis, and left 
maxillary sinus cancer.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to 
February 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the New 
Orleans, Louisiana Department of Veterans' Affairs (VA) 
Regional Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans' Law Judge in January 2007.  A 
transcript of that hearing has been associated with the 
claims file.

This case was previously remanded by the Board in August 2007 
and July 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Regretfully, the Board finds that it is necessary to again 
remand this claim to the RO, based on the evidence of record.  

A review of the May 2003 VA examination indicates a diagnosis 
which includes chronic sinusitis.  In addition, the June 2007 
independent medial evaluation report raises a question as to 
whether the Veteran has a current diagnosis of a chronic 
disability manifested by chronic sinusitis and allergic 
rhinitis.  

Since the medical evidence of record raises the question of 
whether the Veteran has a current disability manifested by 
chronic sinusitis and allergic rhinitis which may be related 
to the symptoms that he experienced in service, a remand is 
warranted for a VA medical examination and opinion to address 
this matter.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for an otolaryngology (ENT) VA examination 
by a medical doctor with the appropriate 
expertise to determine the current nature 
and etiology of the current respiratory 
disorder, to include chronic sinusitis and 
allergic rhinitis, and left maxillary sinus 
cancer.  The claims folder and a copy of 
this remand are to be made available to and 
reviewed by the examiner in connection with 
the examination, to include a review of the 
service treatment records, the May 2003 VA 
examination and the June 2007 independent 
medical evaluation.  The examination report 
is to contain a notation that the examiner 
reviewed the claims file.  The examination 
is to include a review of the Veteran's 
history and current complaints, as well a 
comprehensive evaluation of the Veteran's 
respiratory disorder(s) and any tests 
deemed necessary.

Based the results of the examination of the 
Veteran and a review of the record, to 
include the service treatment records, the 
May 2003 VA examination report and the June 
2007 independent medical evaluation report, 
the examiner is asked to offer an opinion 
addressing the following questions: 

a.)  Has the Veteran developed a current 
chronic sinusitis disability?  If so, is it 
at least as likely as not (50 percent or 
greater probability):  (i) that such 
condition had its onset during the 
Veteran's period of active duty from 
January 1971 to February 1991; or, (ii) 
that such disorder was caused by any 
incident or event that occurred during such 
period?

b.)  If the answer to either question 
"a(i)" or "a(ii)" is yes, is it at least 
as likely as not that chronic sinusitis 
caused a worsening of the left maxillary 
sinus cancer beyond the natural progress of 
the disease?

c.)  Has the Veteran developed a current 
allergic rhinitis disability?  If so, is it 
at least as likely as not (50 percent or 
greater probability):  (i) that such 
condition had its onset during the 
Veteran's period of active duty from 
January 1971 to February 1991; or, (ii) 
that such disorder was caused by any 
incident or event that occurred during such 
period?

d.)  If the answer to either question 
"c(i)" or "c(ii)" is yes, is it at least 
as likely as not that allergic rhinitis 
caused a worsening of the left maxillary 
sinus cancer beyond the natural progress of 
the disease?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  "More likely" and "as 
likely" support the contended causal 
relationship; "less likely" weighs against 
a causal relationship.

A complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be set forth.  The 
report of the examination should be 
associated with the claims file.

2.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


